DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 3/24/2022 has been entered and made of record.
Independent claims 1, 7-8 have been amended to further define the claim invention. Claims 1-8 remains pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Yamada does not disclose the claimed features of “apply a preset calculation criterion to the characteristic information to calculate an image forming condition including at least one of a transfer bias or a conveyance speed”. Examiner respectfully argues that, in the modification to the disclosed main embodiment (paragraphs 0174-0175), Yamada teaches the paper conveyance speed is variably controlled according to the sheet type detected by the media sensor. Therefore, Yamada teaches or suggests the amended claim limitation, it’s also noted that since the phrase “at least one” was used in the claim, Examiner is interpreting that having one limitation (conveyance speed) would satisfy the claimed requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0285177 A1 to Yamada.
As to claim 1, Yamada discloses an image forming apparatus (printer 10 of figure 1), comprising: 
processing circuitry (controller 15) configured to: acquire characteristic information of a recording medium measured (media sensor 36 for detecting type of sheet; paragraphs 0051-0053); and 
apply a preset calculation criterion to the characteristic information to calculate an image forming condition (based on the detected media type, table 69 of figure 5 is used to determine target temperature T2; paragraphs 0128-0130); and 
an image forming device (image former 11) configured to form an image on the recording medium based on the image forming condition calculated by the processing circuitry (printing using target temperature T2 for the detected medium; paragraphs 0131-0134).
Yamada does not disclose the image forming condition including at least one of a transfer bias or a conveyance speed in the same embodiment.
In the modifications to the main embodiment, Yamada teaches the image forming condition including a conveyance speed (paragraphs 0174-0175).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamada’s image forming apparatus to adjust the paper conveyance speed based on the detected paper type because it would allow the system to apply the necessary amount of heat according to the detected paper type thus improving overall image quality on paper (paragraphs 0174-0175).
As to claim 4, Yamada further discloses wherein the characteristic information includes two or more measurement values of an amount of specular reflected light, an amount of diffuse reflected light, an amount of internal reflected light, and an amount of transmitted light of light with which the recording medium is irradiated, and a thickness of the recording medium (reflected light differs depending on type of sheets, therefore suggests two or more reflected lights; paragraph 0052).
As to claim 6, Yamada further discloses wherein the image forming condition is a value indicating a fixing temperature (target temperature T2 of fixing unit as shown in figure 5), a transfer bias, or a conveyance speed.
As to claim 7, Claim 7 is for an image forming method (figure 9) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 8, Yamada discloses an image forming system (figure 1), comprising: 
an image forming apparatus (11); and 
a measuring apparatus (36) configured to measure characteristic information of a recording medium (paragraphs 0051-0052) and transmit the characteristic information measured, to the image forming apparatus (paragraph 0053 and figure 2), the image forming apparatus including: 
processing circuitry configured to acquire the characteristic information from the measuring apparatus and apply a preset calculation criterion to the characteristic information to calculate an image forming condition including at least one of a transfer bias or a conveyance speed; and an image forming device configured to form an image on the recording medium based on the image forming condition calculated by the processing circuitry (please see similar rejection to claim 1 above).
Allowable Subject Matter
Claims 2-3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675